UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7665


RICO ANTWAN FAIR,

                Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY, Warden,

                Respondent– Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-01025-LO-JFA)


Submitted:   May 26, 2011                   Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rico Antwan Fair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rico   Antwan    Fair,    a        federal    prisoner,     appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                  We have reviewed the record

and find no reversible error.                    Accordingly, we affirm for the

reasons stated by the district court.                      Fair v. Stansberry, No.

1:10-cv-01025-LO-JFA         (E.D.     Va.       filed   Oct.   26,     2010;   entered

Oct. 27,    2010).      We    dispense       with    oral     argument    because     the

facts   and    legal   contentions       are       adequately     presented      in   the

materials     before   the     court    and        argument     would    not    aid   the

decisional process.



                                                                                AFFIRMED




                                             2